Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, if plaintiff’s intestate was aware of the approach of the train to the crossing, then absence of signals was not a cause of the accident. If intestate was not aware of the approach of the train, then he was negligent in failing to look. All concurred, except Kruse, P. J., who dissented and voted for affirmance.
The following applicants were admitted to practice as attorneys and counselors at law during the November, 1916, term, upon certificate of the State Board of Law Examiners: Charles Benjamin Forsyth, of Rochester; James J. Butler, of Carthage; Samuel S. Gelberg, Jr., of Buffalo; Clarence O. Moore, of Syracuse; Henry Altman, Jr., of Buffalo; Morris Gold-stein, of Buffalo; Elliott A. Horton, of Geneseo; Walter S. Mahoney, of Gloversville; Bernard A. Duerr, of Liverpool; James C. Toriney, of Syracuse; John J. Mahar, of Syracuse; Arthur L. Evans, of Remsen; Hamilton C. Griswold, of Rochester; Garrick Mallery Spencer, of Watertown.